Citation Nr: 1757998	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment, and assigned a noncompensable rating, effective September 9, 2008.  In a March 2011 rating decision, the RO granted an increased rating of 10 percent, effective September 9, 2008.  In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in February 2015 and September 2016.  The case is now returned for appellate review.

The Veteran filed a formal TDIU claim, including as due to his eye disability, in November 2016.  While the RO denied the TDIU claim in February 2017, an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) applies, as part of his initial rating claim for his eye disability.  Therefore, this issue has been added to the matters on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has remanded this case previously for VA examinations, as the Veteran has stated that his vision has become worse, and has also alluded to wanting consideration for an extraschedular evaluation.  A VA ophthalmologist recommended in February 2016 that any further visual field interpretations be performed by a glaucoma specialist or neuro-ophthalmologist.  

After the Board's last remand, the Veteran was evaluated by a VA optometrist in November 2016 and a VA ophthalmologist in June 2017.  The Veteran's representative submitted a statement in November 2017, again arguing that the Veteran's eye disability had worsened since it was last evaluated.  The Veteran's representative also stated that the Veteran should be considered for an extraschedular evaluation because he had impairment in both, near and far vision.  It also was noted that this affected his daily life and resulted in marked interference with employment.  

As noted in the introduction, the Veteran filed a formal TDIU claim in November 2016, noting that his eye disability was part of the reason he was unemployable.  A VA-Form 21-4192 was submitted in December 2016 noting that the Veteran last worked for a construction company in February 2016 but had to stop working because he was unable to sit at a computer for an extended amount of time due, in part, to his diabetic retinopathy.  The Veteran's employer did not sign the form; and it is not clear who filled out the form, as it was type-written.  

The Board notes that the last remand noted that the issue of service connection for diabetic retinopathy had been raised by the record but had not been adjudicated.  A December 2016 VA examination notes that the Veteran had a diagnosis of diabetic retinopathy (he is service-connected for diabetes mellitus); however, the RO declined to adjudicate this matter in the February 2017 rating decision, noting that the Veteran's bilateral ocular non-Hodgkin's lymphoma with residual retinopathy was on appeal.  

Any further testing should be conducted by a glaucoma specialist or neuro-ophthalmologist, if possible.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant treatment records from the VAMC in Bay Pines dated from June 2017 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his eye disability.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA eye examination with a glaucoma specialist or neuro-ophthalmologist, if possible or other suitably qualified examiner.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms the Veteran currently manifests, or has manifested in the recent past, that are attributable to his bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment.

The examiner must conduct a detailed and comprehensive eye examination including addressing visual acuity and providing a visual field examination.    

Finally, the examiner should provide a medical opinion as to the functional impairment caused by the Veteran's service-connected bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment (either separately, or in conjunction with his anxiety disorder, diabetes mellitus, psychophysiologic gastrointestinal reaction, tinnitus, and hearing loss).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran's level of functioning, particularly with regard to demonstrated capacities for work-like activities as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

5.  Finally, readjudicate the claims on appeal, to include a determination as to whether the rating for the Veteran's service-connected eye disability should include diabetic retinopathy with consideration of all relevant evidence submitted since the July 2017 supplemental statement of the case with consideration of the regulations for rating disabilities of the eye, effective prior to December 10, 2008.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




